DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Group I in the reply filed on 08/30/2021 is acknowledged.
 	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
an electrical outlet, and an electrical outlet”. It is unclear if an electrical outlet the same or different. 



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-3, 5, 7-10, 12-13, 21-22 and 24-25 are rejected under 35 U.S.C. 102 a1 as being anticipated by Nishikawa (JP 2005313465 A).
 	Regarding claim 1, Nishikawa discloses “an insert” (figs.3-4, 29 and 30 pointed at the insert. Please noted that the insert does not include the adapter 35) “for an electronic cutting and/or drawing system” (intended use), comprising:
 	“a housing” (29 and 30 has a housing) “insertable into a cradle of the electronic cutting and/or drawing system” (fig.3 shows the housing 29 and 30 capable of inserting into the cradle 26. Please noted that 26 pointed at the cradle);
 	“a heating element” (31, 32, 33 and 34, and para.0031) carried by “the housing” (29 and 30. See fig.4 for details), “the heating element including a tip protruding from a bottom of the housing” (the heating element including a tip 33 protruding from a bottom of the housing 29 and 30.  Para.0031, i.e., a rollable ball is attached to the tip of the pressing member 32); and
fig.2 shows the electrical cord in connection to the insert. This suggest that the heating element is powered by the electricity. It is inherently and necessarily that the heating element require electricity in order to provide heating).
 	Regarding claim 2, Nishikawa discloses “the housing is elongated” (29 and 30).
 	Regarding claim 3, Nishikawa discloses “an adapter” (fig.3, 35) capable of being positioned at least partially around “the housing” (29 and 30) “capable of adapting the housing for insertion into a cradle of a particular type of electronic cutting and/or drawing system” (the adapter 35 capable of adapting the housing 29 and 30 for insertion into the cradle 26).
 	Regarding claim 5, Nishikawa discloses “the tip of the heating element is rounded” (Para.0031, i.e., a rollable ball is attached to the tip of the pressing member 32).
 	Regarding claim 7, Nishikawa discloses “the heating element is capable of heating the tip to a temperature capable of laminating a reactive foil onto a substrate” (Para.0002, i.e., The foil stamping machine puts a foil sheet on a material to be stamped and presses it with the tip of a heated hot pen from the top of the foil sheet to transfer and draw desired characters, figures, patterns, and the like. And para.0010, i.e., That is, from the viewpoint of balance and the like, the holder holds the tip side portion of the heat pen, but since this portion has a built-in heater that heats up to over 100 degrees, the holder is heated by a metal member. It was formed in a block shape that surrounds the heater-corresponding part of the pen. This suggest that the heating element is capable of heating the tip to a temperature capable of laminating a reactive foil onto a substrate).
 	Regarding claim 8, Nishikawa discloses “the heating element is capable of heating the tip to a temperature suitable for wood burning” (para.0010, i.e., That is, from the viewpoint of balance and the like, the holder holds the tip side portion of the heat pen, but since this portion has a built-in heater that heats up to over 100 degrees, the holder is heated by a metal member.  This suggest that the temperature of heater is capable of heating the tip to a temperature suitable for wood burning).
 	Regarding claim 9, Nishikawa discloses “the power supply comprises a power cable” (fig.2 shows electrical cord. This suggest that the power supply is required in order to power the device. It is inherently and necessarily that the power supply is required in order to power the device).
 	Regarding claim 10, Nishikawa discloses “the power cable” (fig.2 shows the power cable) “is capable of being plugged into at least one the electronic cutting and/or drawing system” (fig.2 shows the power cable or power cord is capable of being plugged into the system), “a computer” (laptop 12) with “which the electronic cutting and/or drawing system is used” (fig.1 shows the cutting and/or drawing system 11), “an adapter for an electrical outlet” (Examiner takes Official Notice that it is well known in the art the lap top 12 has a transformer that acts as an adapter for connecting to the electrical outlet), and “an electrical outlet” (Examiner takes Official Notice that it is well known in the art the residential home has an electrical outlet in order to supply power).
 	Regarding claim 12, Nishikawa discloses “an insert” (fig.4) “for an electronic output device that operates under control of a vector graphics file” (intended use), comprising:
 	“a housing” (29 and 30) insertable into “a cradle of the electronic output device” (26 pointed at the cradle of the electronic output device);
31, 32, 33 and 34) carried by “the housing” (29 and 30), “the heating element including a tip protruding from a bottom of the housing” (the tip 32 is protruding from a bottom of the housing 29 and 30); and
 	“a power supply” (fig.2 shows the electrical cord in connection to the insert. This suggest that the heating element is powered by the electricity. It is inherently and necessarily that the heating element require electricity in order to provide heating).
 	Regarding claim 13, Nishikawa discloses “at least one adapter” (35) receivable over “a portion of the housing” (29 and 30), “the at least one adapter” (35) having “an exterior with a shape” (35 having 35a and 35b having an exterior shape) complementary to “a shape of the cradle of the electronic output device” (26).
 	Regarding claim 21, Nishikawa discloses “an insert” (fig.4) “for an electronic cutting and/or drawing system” (intended use), comprising:
 	“a housing” (29 and 30);
 	“a heating element” (31, 32, 33 and 34) carried by “the housing” (29 and 30), “the heating element including a tip protruding from a bottom of the housing” (the tip 32 is protruding from a bottom of the housing 29 and 30); 
 	“an adapter” (35) positionable on “the housing” (29 and 30) “to adapt the housing for insertion into and removal from a cradle of a particular type of electronic cutting and/or drawing system” (see figs.2-3); and 
 	“a power supply” (fig.2 shows the electrical cord in connection to the insert. This suggest that the heating element is powered by the electricity. It is inherently and necessarily that the heating element require electricity in order to provide heating).
Regarding claim 22, Nishikawa discloses “the adapter is removably positionable on the housing” (the adapter 35 is removably positionable on the housing 29 and 30).
 	Regarding claim 24, Nishikawa discloses “the power supply comprises a power cable” (fig.2 shows electrical cord. This suggest that the power supply is required in order to power the device. It is inherently and necessarily that the power supply is required in order to power the device).
 	Regarding claim 25, Nishikawa discloses “the power cable” (fig.2 shows the power cable) “is capable of being plugged into at least one the electronic cutting and/or drawing system” (fig.2 shows the power cable or power cord is capable of being plugged into the system), “a computer” (laptop 12) with “which the electronic cutting and/or drawing system is used” (fig.1 shows the cutting and/or drawing system 11), “an adapter for an electrical outlet” (Examiner takes Official Notice that it is well known in the art the lap top 12 has a transformer that acts as an adapter for connecting to the electrical outlet), and “an electrical outlet” (Examiner takes Official Notice that it is well known in the art the residential home has an electrical outlet in order to supply power).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 23 arerejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005313465 A) in view of Design Choice.
 	Regarding claims 4 and 23, Nishikawa discloses an adapter capable of adapting the housing for insertion into the cradle of a corresponding electronic cutting and/or drawing system.
 	Nishikawa is silent regarding a plurality of adapters capable of adapting the housing for insertion into cradles of a corresponding plurality of different types of electronic cutting and/or drawing systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishikawa, by duplicate the adapter, to provide additional adapters for processing multiple items at once. MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced). With respect to the limitation a plurality of adapters “capable of adapting the housing for insertion into cradles of a corresponding plurality of different types of electronic cutting and/or drawing systems” (Nishikawa’s adapters is capable of adapting the housing for insertion into cradles of a corresponding plurality of different types of electronic cutting and/or drawing systems).





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005313465 A) in view of Papaport (US 2,488,477)
 	Regarding claim 6, Nishikawa discloses the tip of the heating element having a shape. 
 	Nishikawa is silent regarding the shape of the tip of the heating element is beveled.
 	Papaport teaches “the shape of the tip of the heating element is beveled” (fig.1, the tip of the heating element 16 is beveled). Nishikawa teaches electrical heating device. Papaport teaches electrical heating device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishikawa with Papaport, by modifying Nishikawa’s tip of the heating element according to the shape of Papaport’s tip of the heating element, to provide desired shape of heating tip (fig.1) as taught by Papaport.   

 	Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005313465 A) in view of Hsieh et al. (US 2011/0284522)
 	Regarding claims 11 and 26, Nishikawa discloses all the features of claim limitations as set forth above except for the power supply comprises a universal serial bus (USB) type connector.
 	Hsieh et al. teaches “the power supply comprises a universal serial bus (USB) type connector” (para.0001, i.e., a power supply connected to a USB socket. Fig.5 shows a USB connector cable. Please noted that power supply is not shown in fig.5). Nishikawa teaches electrical heating device. Hsieh et al. teaches electrical heating device. It would .


 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005313465 A) in view of Christensen (US 3,821,513)
 	Regarding claim 27, Nishikawa discloses all the features of claim limitations as set forth above except for a set of heating elements with different tips.
 	Christensen teaches “a set of heating elements with different tips” (fig.1, 40, fig.2, 40A and col.2 at lines 50-67 and col.3 at lines 1-2, i.e., the carving tool 40 is formed of electrical resistance wire … a carving tool 40A has a projection comprising a narrow loop of resistance wire). ). Nishikawa teaches electrical heating device. Christensen teaches electrical heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishikawa with Christensen, by adding the option of a set of heating elements with different tip to Nishikawa’s device, to allow user to select desired shape of heating tip (figs.1-2) as taught by Nishikawa.




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761